Citation Nr: 1022886	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for chronic 
plantar fasciitis of the right foot, status post plantar 
fascia release (right foot disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1984 to June 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A prior February 2001 RO decision granted service connection 
for the right foot disability and assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, 
retroactively effective from June 17, 2000.  But the Veteran 
and his representative have since indicated in the May 2010 
informal hearing presentation that they are also requesting 
service connection for the left foot and a separate 10 
percent rating for that foot, as well.  The report of the 
March 2007 VA compensation examination indicates the Veteran 
may have a left foot disorder secondarily related to his 
service-connected right foot disability.  See 38 C.F.R. 
§ 3.310(a) and (b) (2009).  Consequently, the RO needs to 
consider whether secondary service connection is warranted 
for a left foot disorder.  Since this additional issue has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ, i.e., the RO), 
the Board does not have jurisdiction over it but is referring 
this additional claim to the RO for appropriate development 
and consideration.

FINDING OF FACT

The Veteran's right foot disability is now severe, causing 
significant occupational impairment in his job as a postal 
mail carrier.

CONCLUSION OF LAW

The criteria are met for a higher 30 percent rating for the 
right foot disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5276-5284 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 
2007 and March 2008.  The letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letters also complied with Dingess by 
discussing the disability rating and downstream effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that Dingess notice, the RO 
went back and readjudicated the claim in the October 2008 
SSOC - including considering the additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA and identified private 
treatment records and arranged for VA examinations to assess 
the severity of his right foot disability in March 2007 and 
July 2008, so relatively recently.  The record is inadequate 
and the need for a more contemporaneous examination occurs 
only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Consequently, 
another examination to evaluate the severity of this 
disability is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of this condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).



II.  Analysis-Entitlement to a Rating Higher than 10 percent 
for the Right Foot Disability

As mentioned, a February 2001 RO decision granted service 
connection for this disability - described as chronic 
plantar fasciitis of the right foot, status post plantar 
fascial release.  The RO assigned a 10 percent rating under 
38 C.F.R. § 4.71a, DC 5284, retroactively effective from June 
17, 2000.  The Veteran did not appeal that initial rating, 
see Fenderson v. West, 12 Vet. App. 119 (1999), but in 
February 2007 he filed a claim for a higher, i.e., increased 
rating, essentially contending this right foot disability had 
worsened.  He specifically stated he had "increased problems 
stemming from [his] service[-]connected injury [of] chronic 
plantar fasciitis."  He has since asserted, in his June 2008 
substantive appeal (on VA Form 9), that he has worsening and 
constant pain.  He added that the disability "interferes 
with [his] ability to work, stand or climb stairs."  
Notably, he reported to the July 2008 VA compensation 
examiner that he is a letter carrier for the U.S. Postal 
Service, so a lot of time at his job is spent on this foot.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the Veteran did not appeal the rating following the 
granting of service connection, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, , the Court recently held 
that, in determining the present level of disability for any 
increased-evaluation claim, the Board must consider whether 
to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In other words, where the evidence contains 
factual findings demonstrating distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one 
year before the claim was filed, so, in this case, since 
February 2006, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002 and Supp. 2009); 38 C.F.R. § 3.400(o)(2) (2009).  

The applicable DC 5284 provides a 10 percent rating for 
moderate foot injuries, a 20 percent rating for moderately 
severe foot injuries, and a maximum 30 percent rating for 
severe injuries.  With actual loss of use of the foot, a 40 
percent rating is assigned.  38 C.F.R. § 4.71a, DC 5284 
(2009).  The terms "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

Summarizing the relevant facts, the Veteran received a 
diagnosis of plantar fasciitis during his military service.  
Near the end of his active duty, in July 1999, he had surgery 
for a partial plantar fascial release.  And he was 
subsequently discharged in June 2000 with severance pay on 
account of this disorder.

The RO's February 2001 decision explicitly considered the 
Veteran's resulting right foot pain in initially assigning a 
10 percent rating under DC 5284.  According to 38 C.F.R. §§ 
4.40 and 4.45, VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent these 
symptoms are supported by adequate pathology.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A precedent 
opinion of VA's General Counsel, VAOGCPREC 9-98, held that 
DeLuca could apply to Diagnostic Code 5284 depending on the 
nature of the foot injury in question.



Since February 2006, one year prior to filing this claim, the 
Board finds that the Veteran's right foot disability has 
indeed worsened so as to warrant a higher 30 percent rating 
- the maximum possible schedular rating under DC 5284.  
The March 2007 VA examination report indicates the Veteran 
has weekly flare ups, preventing him from performing his 
letter carrier duties.  He also reported pain, heat, 
stiffness, fatiguability, and weakness on standing and 
walking.  As well, he reported lack of endurance after a mile 
of walking, falling once every two weeks.  He added that he 
is able to only stand 1-3 hours and walk 1-3 miles.  But 
objective testing showed no painful motion and no 
instability.  However, the examiner observed that the Veteran 
has an antalgaic gait favoring the right side and is unable 
to walk straight, tending to veer towards the right.  X-rays 
showed mild pes planus of the right foot and mild hallux 
valgus deformity, with no arthritic or destructive changes 
seen.  The examiner also diagnosed acquired pes cavus of the 
right foot.  The examiner concluded there are significant 
occupational effects from the Veteran's right foot 
disability, especially that he has had to turn down offers of 
part-time assignments as a postal carrier when his right foot 
pain is exacerbated.  And though he attempts to avoid walking 
duties, if he has to walk, it takes him relatively longer to 
complete his duties than coworkers and he has to take 
frequent breaks.  So there is this definite impact at his 
job.

The July 2008 VA examination report diagnosed right foot 
plantar fasciitis status post partial plantar fascia release.  
X-rays of the right foot revealed no abnormalities.  
Importantly, though, this examiner also noted that the 
Veteran's U.S. Postal Service letter carrier duties are 
"obviously difficult for him to do with pain in his feet as 
he has to do a large amount of walking for his route."  
Physical examination of the right lower extremity revealed he 
has globally decreased sensation in his foot in all 
dermatomes.  He also has greatly reduced dorsiflexion of this 
foot to only 5 degrees, albeit 45 degrees of plantar flexion.  
For comparison, that is normal plantar flexion but only 1/4th 
of normal dorsiflexion, which is to 20 degrees.  See 
38 C.F.R. § 4.71, Plate II.  He also continues to have 
tenderness over the entire course of the plantar fascia, 
although not in other parts of this foot.

During that examination, the Veteran reported only being able 
to walk for 15 minutes with minimal help provided by a right 
foot orthotic.  He still has weekly flareups, requiring that 
he miss work, and lasting on average 90 minutes to 2 weeks 
at a time.  The surgical scar over the origin of his plantar 
fascia, however, is well healed and asymptomatic.  

In addition to these VA examiner's findings, a September 2008 
private physical therapy note also diagnosed an abnormal gait 
pattern.  And this note recorded the Veteran's history of 
significantly limited job performance due to his right foot 
problems.  A July 2007 VA treatment record also indicates he 
was having difficulty working at that time due to recurrent 
painful plantar fasciitis in his right foot.  Other VA 
treatment records additionally note that he has 1-2 acute 
episodes of painful plantar fasciitis each month, lasting for 
several days.

So there are documented worsening neurological and functional 
effects of the Veteran's right foot disability.  There is 
also very apparent decreased range of motion of his right 
foot and ankle, especially, as mentioned, on dorsiflexion.  
Of equal or even greater significance, there also are 
objective indications of significant occupational impairment 
as confirmed by the two recent VA examiners.  Hence, the 
Board finds sufficient evidence in the file to conclude the 
Veteran's right foot disability should be considered as 
"severe" under DC 5284, thereby warranting a higher 30 
percent under this code.  This, as explained, is the highest 
possible rating under this code.

And although there is also evidence of acquired flatfoot, it 
is no more than mild, warranting no more than a 
noncompensable, i.e., 0 percent rating.  DC 5276.  Further, 
there is also no indication from the March 2007 VA examiner 
that the diagnosed pes cavus of the right foot was anything 
other than "slight" in severity, thereby also warranting 
only a noncompensable rating.  DC 5278.  And this is true 
even assuming these acquired flatfoot and pes cavus 
deformities are related to or part and parcel of the service-
connected plantar fasciitis.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, dictates that such signs and symptoms be attributed to 
the service-connected condition.)

The Board also finds that no other applicable diagnostic 
code, pertaining to the foot, would warrant assigning a 
disability rating higher than 30 percent.  In particular, 
there is no indication from the medical record that the 
Veteran has malunion or nonunion of the tarsal or metatarsal 
bones (DC 5283).  See also Butts v. Brown, 5 Vet. App. 532 
(1993) (indicating the choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).

And since the Veteran's right foot disability has been, at 
most, 30-percent disabling since one year prior to filing his 
claim, meaning since February 2006, there is no basis for 
staging this rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Resolving all reasonable doubt in his favor, 
however, he is entitled to this higher 30 percent rating over 
the life span of this appeal.  See 38 U. S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Extra-Schedular Consideration

Because, as mentioned, the Veteran is receiving the highest 
possible rating under the applicable DC 5284 of 30 percent, 
and may believe he is entitled to an even higher rating, the 
Board must also consider whether additional compensation is 
warranted on an extra-schedular basis.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

There is no evidence of exceptional or unusual circumstances, 
however, to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's right foot disability has 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by his now higher 30 percent 
schedular rating.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient, much less frequent inpatient.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

A higher 30 percent rating for the right foot disability is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


